OFFICE OF THE ATTORNEY GENERAL     OF TEXAS
                         AUSTIN




peer air:




             Your request f
carefullyconnlderedby this               e quo;e Prom your
requestaa followm
                                       r 8n oyinnton,
                                        r dtem 3fhll.e




                                        i)2* aoynton
                      8 uutjagunoiir.
                                   duo to e prcv:ous
                      uo to L&e sect that IL ln-
                      aiion or ~~o,ooo.i~oto eat&bi~iah
                      ental B,tatioaat Siephen F.
    Austin Coflego, .hephmed to request .x&at1 make
    this hurrkx'wlp LO Uaohlngcon, aa President of
    Our Board of Regents.
            "I acquiesced, ia apite of the fact thai
    previous eng~cmenxi iXui to bo canceileii,end I
    am glad to repoN. chat subsequently.ihiaappro-
    prlatlon yas mde by our Uni$cd Scams Congrese,
    lihkh will help in the rehabilitationof'wme oe
        _


                                                             .,,
                                                                                 x%Tl


i
P



1

                thousando of ccrm of QUP East 'i'exe8
                                                    Wnds
                loa&+usalcea through coiX sro2ion.
    1.

    i




        !




                         Qy reason for br.U@.ng this to your
                attention la that ng good Prlet?ld,  Cowtmllcr
                Worge g. Chcpheril, dbes i2ot tslleva   the per
                tiem ia applicable except in atWmda3ce at vegu-
                law board meetings. MI?.J. II.vlnelp, Auditor
               ‘of step&an p. Auatdn College, who mole ne about
                thia,~atatod that 'this%e th# first ocwmicn t&&L
                the per diemof & board D)t?be??cn afficlal buetiena
                had been questioned In kie 22 years uith tha
                college.*
                        Seation 6 of Article 2547, V~FA~‘IP hnnota%d Text18
            Civil 3tatutas, raferrtig to the Board of Rcgmta of the state
            FcochersGo~legca of i&i8 State, providoa as follonsr
                        "The board aball meek eech gcer at Austin,
                on ths first Wonday ln &3.y,0P a.8soozkthemaf2er aa
                praor.loabl.e,
                             for cuhatraneactionof buslnesn per-
                taining to the affai?e OS tha State ucnrjsls;chools,
                and at euch othor time end Places ae n 11~~jo19t.y
                Of the menbars of the board deem nec~~eax+yfor I;he
                WdXs~e of mild co2legeo. Each md cvczy mmber
                of said bof33dshall, ~r3:cc?ivc fLvs dollara  per  day     for
                the time sp?,nCatGcndIr~ Lbe W2etigEY p~?OQ~bti        f4r
                in thfa law, md &I addition themto the mno~zt            of
                their traveling oxgcneoia,said cozpensa'~cbou     to be
                Paid to the soveml nzabex       OP OK? lxmri? OUL 0: she
                apprsgM.acLonTar the Gupi)oPtand ma%ni;enance        of
                the mid 3te.t~?each$rn* Col.l.sses     aa the bow1 snsy
                dhxL,"
.   1